DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “rotates the polarization” in line 2.  The examiner suggests “rotates the polarization” for correct grammar.  Appropriate correction is required.
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 recites “adjacent phosphor pixels spaced apart from each other by a distance of about 5 microns to 20 microns measured parallel to the array” in lines 1 through 3.  The limitation is not in the specification as filed
Claim 17 recites “the adjacent phosphor pixels spaced apart from each other by a distance of about 5 microns to 20 microns measured parallel to the array” in lines 2 through 4.  The limitation is not in the specification as filed 
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the array" in lines 11 and 13.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent to the limitation is “an ordered array”, therefore “the array” is ambiguous because it does not necessarily refer to the antecedent phrase.
Claim 13 recites the limitation "the array" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent to the limitation is “an ordered array”, therefore “the array” does not necessarily refer to the antecedent phrase.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 15, 16, 18, 19, and 20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Xu (US 2019/0277455)
  Regarding claim 15.
Xu teaches a light emitting device comprising: a plurality of semiconductor light emitting diode structures (29) arranged in an ordered array (fig 2), each semiconductor light emitting diode structure comprising a first surface, an oppositely positioned second surface, and side surfaces connecting the first and second surfaces (fig 1) (paragraph 20-23); a plurality of phosphor pixels (12) each comprising a first surface, an oppositely positioned second surface (fig 1), and side surfaces connecting the first and second surfaces, each phosphor pixel (12) having its second surface attached to the first surface of a corresponding semiconductor light emitting diode structure (11) (fig 1)(paragraph 22-24); and a plurality of optical elements (13) each comprising a first surface, an opposite positioned second surface, and side surfaces connecting the first and second surfaces (fig 4), each optical element having its second surface attached to the first surface of a corresponding phosphor pixel (12), its second surface patterned to affect light transmitted from the phosphor pixel (12) through the optical element (fig 1) (paragraph 26-30), and its side surfaces aligned with corresponding side surfaces of the phosphor pixel (12) (fig 1,4) (paragraph 30-32).
Regarding claim 16.
Xu teaches the second surface of each optical element (13) is patterned to form a lens (fig 1,4) (paragraph 20).
Regarding claim 18.
Xu teaches the second surface of each optical element is patterned to enhance light extraction from the phosphor pixel (paragraph 20).
 Regarding claim 19.
Xu teaches the second surface of each optical element is patterned to scatter light so it appears white under white light illumination when the corresponding semiconductor light emitting diode structure is not operating (fig 20).
Regarding claim 20.
Xu teaches the optical element (13) is made from transparent glass (paragraph 20) (fig 1).
  Claim(s) 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sweegers (US 2017/0317251).
Regarding claim 15
 Sweegers teaches a light emitting device comprising: a plurality of semiconductor light emitting diode structures (26) arranged in an ordered array (fig 7e) (paragraph 99-100), each semiconductor light emitting diode structure (12) comprising a first surface, an oppositely positioned second surface, and side surfaces connecting the first and second surfaces (fig 3); a plurality of phosphor pixels (20) each comprising a first surface, an oppositely positioned second surface, and side surfaces connecting the first and second surfaces, each phosphor pixel having its second surface attached to the first surface of a corresponding semiconductor light emitting diode structure (12) (fig 3); and a plurality of optical elements (16) each comprising a first surface, an opposite positioned second surface, and side surfaces connecting the first and second surfaces (paragraph 77-80), each optical element having its second surface attached to the first surface of a corresponding phosphor pixel (fig 5), its second surface patterned to affect light transmitted from the phosphor pixel through the optical element, and its side surfaces aligned with corresponding side surfaces of the phosphor pixel (paragraph 84-85).
 
    PNG
    media_image1.png
    475
    761
    media_image1.png
    Greyscale


  Regarding claim 16.
Sweegers teaches the second surface of each optical element (16) is patterned to form a lens (paragraph 56) (fig 5).
  Regarding claim 18.
Sweegers teaches the second surface of each optical element (16) is patterned to enhance light extraction from the phosphor pixel (paragraph 56) (fig 5).
Regarding claim 19
 Sweegers teaches the second surface of each optical element is patterned to scatter light so it appears white under white light illumination when the corresponding semiconductor light emitting diode structure is not operating (paragraph 72-73). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1, 2, 4, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702).
Regarding claim 1.
Xu teaches a light emitting device comprising: a plurality of semiconductor light emitting diode structures (10) arranged in an ordered array (26) (fig 2,5), each semiconductor light emitting diode structure comprising a first surface, an oppositely positioned second surface, and side surfaces connecting the first and second surfaces (fig 1) (paragraph 20-23); a plurality of phosphor pixels (12) each comprising a first surface, an oppositely positioned second surface, and side surfaces connecting the first and second surfaces (fig 1) (paragraph 23), each phosphor pixel having its second surface attached to the first surface of a corresponding semiconductor light emitting diode structure (11) (fig 1), each phosphor pixel having a thickness of about 20 microns to about 500 microns (paragraph 22) perpendicular to the first surface of the semiconductor light emitting diode structure and a longest dimension parallel to a plane of the array (fig 1,5), adjacent phosphor pixels spaced apart from each other by a distance of about 5 microns to about 200 microns measured parallel to the plane of the array (paragraph 30); and a plurality of optical elements (13) each comprising a first surface, an opposite positioned second surface (13), and side surfaces (33) connecting the first and second surfaces, each optical element having its second surface attached to the first surface of a corresponding phosphor pixel (12), its side surfaces aligned with corresponding side surfaces of the phosphor pixel (fig 2,4) (paragraph 26-31), and a thickness of about 5 microns to about 50 microns perpendicular to the first surface of the phosphor pixel (fig 4)(paragraph 32).
Xu does not teach the width of the device.
Bower teaches an LED device that has a longest dimension of 5 to 200 microns (paragraph 54,55)
 It would have been obvious to one of ordinary skill in the art for the device to have a longest dimension of 5 to 200 microns to provide power efficiency and performance uniformity in the production of light in a simple and robust structure made with fewer parts (Bower paragraph 12).
 Regarding claim 2.
Xu teaches each optical element is patterned to form a lens (13) (paragraph 20)
 Regarding claim 4.
Xu teaches the second surface of each optical element is patterned to enhance light extraction from the phosphor pixel (paragraph 20).
Regarding claim 5.
Xu teaches the second surface of each optical element is patterned to scatter light so it appears white under white light illumination when the corresponding semiconductor light emitting diode structure is not operating (fig 20).
Regarding claim 6.
Xu teaches each optical element is formed from a transparent or colored glass (paragraph 23).
Regarding claim 8.
Xu teaches each optical element is formed from a material that is translucent under white light illumination (fig 1) (paragraph 20).
 Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of Sweegers (US 2017/0317251).
Regarding claim 3.
Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach a Fresnel lens.
Sweegers teaches using a Fresnel lens (paragraph 56-57).
It would have been obvious to one of ordinary skill in the art to use a fresnel lens because a large aperture and short focal length are achievable with significantly reduced mass and thickness, and fresnel structures may be made significantly thinner in comparison with conventional lens counterparts (paragraph 57).
 Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of Sweegers (US 2017/0317251).
Regarding claim 7.
Xu in view of Bower teaches elements of the claimed invention above.
Xu teaches titanium dioxide between adjacent pixels (paragraph 29)
Xu in view of Bower does not teach a TiO2 in silicone.
Sweegers teaches TiO2 particles embedded in silicone (42) disposed between adjacent phosphor pixels (paragraph 93) (fig 7e)
It would have been obvious to one of ordinary skill in the art to suspend titanium dioxide in silicon because silicone is a stable, transparent, insulating, and oxygen permeable material.
Regarding claim 13.
Bower teaches disposing light emitting devices in an array wherein the pixels are spaced apart by 10 microns (paragraph 89).   
 Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of McRae (US 2015/0162507).
 Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach a crystalline lens
 McRae teaches forming a lens of a crystalline material (paragraph 38)
It would have been obvious to one of ordinary skill in the art to form the lens of a crystalline material to enhance the scattering of blue light through the lens matric (paragraph 16)
 Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of Maaskant (US 2015/0179904).
Regarding claim 10.
 Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach a dichroic filter
Maaskant teaches providing a dichroic filter (120) over an LED (paragraph 80-82).
 It would have been obvious to one of ordinary skill in the art to provide a dichroic filter in order to improve light output from the light emitter (paragraph 53)
 Regarding claim 12.
 Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach a dichroic filter
Maaskant teaches providing a polarizing element (120) over an LED (paragraph 80-82).
 It would have been obvious to one of ordinary skill in the art to provide a dichroic filter in order to modify the polarization of the emitted light (paragraph 82)
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of Sweegers (US 2017/0317251).
Regarding claim 14
 Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach air pockets.
Sweegers teaches providing an air gap (24) between the phosphor pixel (20) and the optical element (16) (fig 6) (paragraph 77-80).
It would have been obvious to one of ordinary skill in the art to pride an air gap because for a package including such an air gap, the beam generated has a comparatively narrower profile than that generated by a package not including an air gap (Sweegers paragraph 79).  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) as applied to claim 15 and further in view of Sweegers (US 2017/0317251) in view of Bower (US 2016/0365702). 
Regarding claim 17.
Xu teaches elements of the claimed invention above.
Xu teaches titanium dioxide between adjacent pixels (paragraph 29)
Xu does not teach a TiO2 in silicone.
Sweegers teaches TiO2 particles embedded in silicone (42) disposed between adjacent phosphor pixels (paragraph 93) (fig 7e)
It would have been obvious to one of ordinary skill in the art to suspend titanium dioxide in silicon because silicone is a stable, transparent, insulating, and oxygen permeable material.
Xu in view of Sweegers does not teach pixel separation of 5 to 20 microns
Bower teaches disposing light emitting devices in an array wherein the pixels are spaced apart by 10 microns (paragraph 89).
It would have been obvious to one of ordinary skill in the art to separate pixels by 5 to 20 microns in order to provide power efficiency and performance uniformity in the production of light in a simple and robust structure made with fewer parts (Bower paragraph 12). 
  Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweegers (US 2017/0317251) as applied to claim 15 and further in view of Bower (US 2016/0365702).
Regarding claim 17.
Sweegers teaches TiO2 particles embedded in silicone (42) disposed between adjacent phosphor pixels (paragraph 93) (fig 7e)
 Sweegers does not teach a separation of 5 to 20 microns.
Bower teaches disposing light emitting devices in an array wherein the pixels are spaced apart by 10 microns (paragraph 89).
It would have been obvious to one of ordinary skill in the art to provide closely spaced, 10 microns, light emitting devices in order to improve power efficiency and performance uniformity in the production of colored light in a simple and robust structure made with fewer parts (Bower paragraph 12)
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweegers (US 2017/0317251) as applied to claim 15 and further in view of Yan (US 2015/0236227).
Regarding claim 21.
 Sweegers teaches elements of the claimed invention above.
Sweegers does not teach the composition of the optical element
Yan teaches forming lenses of colored glass (paragraph 140).
It would have been obvious to one of ordinary skill in the art to form the lens of glass because the refractive index will bend light in such a way as to permit the formation of a lens (paragraph 140).
Regarding claim 22.
Yan teaches forming the optical element of silicone (paragraph 140) a material that has a particularly high oxygen permeability
It would have been obvious to one of ordinary skill in the art to form the lens of silicon because the refractive index will bend light and because the oxygen permeating through the structure will stabilize material of the diode.
 Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweegers (US 2017/0317251) as applied to claim 15 and further in view of Chen (US 2010/0123386).
Regarding claim 21.
 Sweegers teaches elements of the claimed invention above.
Sweegers does not teach the composition of the optical element
Chen teaches forming lenses of transparent glass (paragraph 104).
It would have been obvious to one of ordinary skill in the art to form the lens of glass because the refractive index will bend light in such away as to permit the formation of a lens (paragraph 140).
Regarding claim 22.
Chen teaches forming the optical element of silicone (paragraph 104) a material that has a particularly high oxygen permeability
It would have been obvious to one of ordinary skill in the art to form the lens of silicon because the refractive index will bend light and because the oxygen permeating through the structure will stabilize material of the diode.
  Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) in view of Bower (US 2016/0365702) as applied to claim 1 and further in view of Yan (US 2015/0236227).
Regarding claim 11.
 Xu in view of Bower teaches elements of the claimed invention above.
Xu in view of Bower does not teach the composition of the optical element comprises silicone
Yan teaches forming the optical element of silicone (paragraph 140) a material that has a particularly high oxygen permeability
 It would have been obvious to one of ordinary skill in the art to form the lens of silicon because the refractive index will bend light and because the oxygen permeating through the structure will stabilize material of the diode.
 Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) as applied to claim 15 and further in view of Yan (US 2015/0236227).
Regarding claim 21.
 Xu teaches elements of the claimed invention above.
Xu does not teach the composition of the optical element
Yan teaches forming lenses of colored glass (paragraph 140).
It would have been obvious to one of ordinary skill in the art to form the lens of glass because the refractive index will bend light in such away as to permit the formation of a lens (paragraph 140).
Regarding claim 22.
Yan teaches forming the optical element of silicone (paragraph 140) a material that has a particularly high oxygen permeability
 It would have been obvious to one of ordinary skill in the art to form the lens of silicone because the refractive index will bend light and because the oxygen permeating through the structure will stabilize material of the diode.
 Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0277455) as applied to claim 15 and further in view of Chen (US 2010/0123386).
Regarding claim 21.
 Xu teaches elements of the claimed invention above.
Xu does not teach the composition of the optical element
Chen teaches forming lenses of transparent glass (paragraph 104).
It would have been obvious to one of ordinary skill in the art to form the lens of glass because the refractive index will bend light in such away as to permit the formation of a lens (paragraph 140).
Regarding claim 22.
Chen teaches forming the optical element of silicone (paragraph 104) a material that has a particularly high oxygen permeability
 It would have been obvious to one of ordinary skill in the art to form the lens of silicone because the refractive index will bend light and because the oxygen permeating through the structure will stabilize material of the diode.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J GOODWIN/           Examiner, Art Unit 2817